IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT GARFIELD, ON BEHALF OF             : No. 4 WAL 2020
HIMSELF AND ALL OTHERS SIMILARLY          :
SITUATED,                                 :
                                          : Petition for Allowance of Appeal
                   Petitioner             : from the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
EQT CORP.,                                :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.